Dismissed and Opinion filed May 1, 2003








Dismissed and Opinion filed May 1, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00069-CV
____________
 
KOLL REAL ESTATE GROUP, INC., Appellant
 
V.
 
LINDA KUKKUK, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF FRED TEER, AND WRONGFUL DEATH BENEFICIARIES
VERN MARIE TEER, DONNA TEER, AND CHARLES F. TEER, Appellees
 

 
On Appeal from the 212th District Court
Galveston
County, Texas
Trial Court Cause No. 02CV0949
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from an order
signed December 20, 2002.
On April 28, 2003, appellant filed a motion to dismiss the
appeal because appellant has been dismissed from the underlying suit.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed May 1, 2003.
Panel consists of Justices Yates,
Hudson and Frost.